DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 1/6/2021. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pondicherry Murugappan et al., U.S. Patent Application Publication No. 2020/0111023 (Hereinafter “Murugappan”), and further in view of Kapadia et al., U.S. Patent Application Publication No.: 2015/0012528 (Hereinafter “Kapadia”).
Regarding claim 1, Murugappan teaches, a method for facilitating determination of differences between a pair of regulatory documents, the method comprising: 
receiving, using a communication device (Murugappan [0024]: various communication channels), a first regulatory document from at least one device, wherein the first regulatory document is associated with a first structure, wherein the first structure comprises a first layout of content of the first regulatory document, wherein the first layout comprises at least one of a first indent and a first white space associated with portions of the first regulatory document, wherein the first regulatory document is associated with a source format (Murugappan [Abstract]: The regulatory text corpus includes documents pertaining to a specific domain corresponding to a received domain-specific regulatory text document. Various trained machine learning (ML) models are used to extract topics, identify entities from the new regulatory document and to classify portions of the domain-specific regulatory text document into one of a plurality of predetermined sections. The information in the new regulatory document is therefore converted into machine consumable form which can facilitate automatic execution of downstream processes such as identification of actions needed to implement the regulations and robotic process automation (RPA).);
receiving, using the communication device, a second regulatory document from the at least one device, wherein the second regulatory document is associated with a second structure, wherein the second structure comprises a second layout of content of the second regulatory document, wherein the second layout comprises at least one of a second indent and a second white space associated with portions of the second regulatory document, wherein the second regulatory document is associated with the source format (Murugappan [0023]: The data processing system thus converts information from complex regulatory documents into output that enables automatic execution of processes. The regulatory/reporting requirements in extensible markup language (XML) or in existing text format or other machine readable formats can be read and the reporting rules in noun and verb concepts can be mapped to a process data schema through natural language processing (NLP) and sematic modelling techniques.); 
converting, using a processing device, the first regulatory document and the second regulatory document from the source format to a preferred format (Murugappan [0028]: The data processing system 100 extracts data from regulatory textual documents and automatically converts the textual data into an output 160 that can include one or more of topics, entities, process rules, requirements and definitions that can be consumed by the downstream processes for further implementations such as RPA. In an example, the data processing system 100 can be configured for processing textual input associated with a specific domain such as but not limited to, healthcare regulations, finance regulations or banking regulations, etc.); 
analyzing, using the processing device, the first regulatory document and the second regulatory document of the preferred format based on the converting (Murugappan [0037]: As mentioned above, the data processing system 100 is being trained for analyzing document associated with a specific domain and accordingly, the various models employed are also trained on that particular domain-specific training data to improve accuracy of the predictions.); 
identifying, using the processing device, a plurality of first portions of the first regulatory document and a plurality of second portions of the second regulatory document based on the analyzing (Murugappan [0047]: FIG. 7 shows a flowchart 700 that details an example method of analyzing a regulatory document to classify the document into sections portions of a received regulatory document in accordance with the examples disclosed herein. The method begins at 702 wherein the regulatory text corpus 190 is accessed. The regulatory text corpus 190 stores thereon, the feature training data 294 and the section training data 298 which include documents that are analyzed and marked up by a SME with distinct linguistic features and domain-specific sections for training the ML models for feature selection and section classification. It can be appreciated that generally training of the various ML models described herein also involves testing wherein a portion of the training data is used to train the ML models while another portion of the training data or other test data is used to test the ML models.); 
classifying, using the processing device, the plurality of first portions into a plurality of first classification codes using a first classifier model and the plurality of second portions into a plurality of second classification codes using the first classifier model based on the identifying, wherein the classifying of the plurality of first portions is based on the at least one of the first indent and the first white space of the plurality of first portions, wherein the classifying of the plurality of second portions is based on the at least one of the second indent and the second white space of the plurality of second portions (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.);
comparing (Murugappan [0050]: “New clauses with respect to a base regulation can also be identified via text comparison techniques between two documents.”), using the processing device, the plurality of first classification codes associated with the plurality of first portions with the plurality of second classification codes associated with the plurality of second portions based on the classifying (Murugappan [0049]: “The tasks can be identified at 806 using language processing techniques such as string comparisons, POS tagging, etc. For example, one or more sections corresponding to requirements sections and the topics that include one or more verbs can be identified based on the POS tagging and string comparison or context matching techniques can be employed to compare the verbs under the requirements section(s) from the domain-specific document 150 with the verbs in the process rules 178. Similarly, the user information 176 is accessed at 808 and the responsible parties such as one or more of users or the corresponding departments, teams for executing the actions are identified at 810 using string comparisons and entity processing between the process rules 178 and the user information 176 so that users with titles or users associated with departments that match those mentioned in the process rules 178 are selected as responsible parties at 810. The priorities can be set at 812 using at least the date entities in comparison with a current system time to identify urgency.”);
Murugappan does not clearly teach, associating, using the processing device, the at least one change to the at least one first portion based on the determining; However, Kapadia [0057] teaches, “In a further non-limiting aspect, parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) that can be associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents).”
generating, using the processing device, a combined annotated regulatory document based on the associating (Kapadia [0068]: Accordingly, in various non-limiting embodiments, output component 124 can be configured to generate the one or more new files as one or more of a redlined file comprising annotations that indicate the subset of the set of differences (e.g., those changes or differences between the first file and the one or more second files) and/or a clean file without the annotations.); 
transmitting, using the communication device, the combined annotated regulatory document to the at least one device (Kapadia [0128]:  In a further non-limiting aspect, exemplary methods 1700 can comprise generating one or more of a redlined file comprising annotations that indicate the subset of the set of differences (e.g., those changes or differences between the first file and the one or more second files) and/or a clean file without the annotations.); and 
storing, using a storage device, the combined annotated regulatory document (Kapadia [0145]: storing of data, processing of data, transmitting data to computing objects or devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Murugappan et al. to the Kapadia’s system by adding the feature of changes to documents. The references (Murugappan and Kapadia) teach features that are analogous art and they are directed to the same field of endeavor, such as documents. Ordinary skilled artisan would have been motivated to do so to provide Murugappan’s system with enhanced documents. (See Kapadia [Abstract], [0003-0006], [0057], [00128]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the at least one change comprises a modification in the content of the first regulatory document in relation to the second regulatory document, wherein the modification comprises at least one of an addition and a deletion of a new portion from the first regulatory document (Kapadia [0055]:  In another example, the differences between the first file and the second files (e.g., the differences between the base document and the number of other documents) can comprise any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.).).
Regarding claim 3, the method of claim 1, wherein the associating comprises establishing a relationship of the at least one change with the at least one first portion, wherein the generating of the combined annotated regulatory document is further based on the establishing (Murugappan [0050]: The output 160 includes identities of related documents 902 as determined by the topic extractor 110, the related topics 904 obtained by the entity extractor 130 for a received input document such as the domain-specific document 150. The related documents 902 are identified with a certain confidence level. Various details of the related documents such as the file name 906, the top keywords 908, the topic score 912, links for content downloading 914 and the summarized content 916 are included in the GUI 900. The related documents 902 can be arranged in a descending order of their topic scores 912. Similar regulatory documents from the regulatory text corpus 190 can be used for predicting the relationships between the regulations with confidence level for a given input regulatory document. For example, the GUI 900 shows the confidence levels between a received input document and the various Foreign Account Tax Compliance Act (FATCA) regulation documents. The data processing system 100 can be employed for analyzing a new regulatory document for a new jurisdiction and to identify relationships between the documents and similarities between the regulations and commonalities. Such similarities can be used to identify patterns in regulations issued in different jurisdictions across the globe. New clauses with respect to a base regulation can also be identified via text comparison techniques between two documents.).
Regarding claim 4, the method of claim 1 further comprising:
identifying, using the processing device, at least one second portion of the plurality of second portions associated with the at least one change based on the associating; and integrating, using the processing device, the at least one second portion with the at least one first portion based on the identifying of the at least one second portion, wherein the generating of the combined annotated regulatory document is further based on the integrating (Kapadia [0057]: “In a further non-limiting aspect, parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) that can be associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents).”).
Regarding claim 5, the method of claim 1 further comprising:
classifying, using the processing device, the plurality of first portions into a plurality of secondary first classification codes using a second classifier model and the plurality of second portions into a plurality of secondary second classification codes using the second classifier model based on the identifying, wherein the plurality of secondary first classification codes and the plurality of secondary second classification codes comprises at least one of rights, violations, obligations, liabilities, exceptions, constraints, penalties, and respondents (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.); and
comparing, using the processing device, the plurality of secondary first classification codes associated with the plurality of first portions with the plurality of secondary second classification codes associated with the plurality of second portions based on the classifying of the plurality of first portions into the plurality of secondary first classification codes and the plurality of second portions into the plurality of secondary second classification codes, wherein the determining of the at least one change associated with the at least one first portion of the plurality of first portions is further based on the comparing the plurality of secondary first classification codes with the plurality of secondary second classification codes (Murugappan [0049]: “The tasks can be identified at 806 using language processing techniques such as string comparisons, POS tagging, etc. For example, one or more sections corresponding to requirements sections and the topics that include one or more verbs can be identified based on the POS tagging and string comparison or context matching techniques can be employed to compare the verbs under the requirements section(s) from the domain-specific document 150 with the verbs in the process rules 178. Similarly, the user information 176 is accessed at 808 and the responsible parties such as one or more of users or the corresponding departments, teams for executing the actions are identified at 810 using string comparisons and entity processing between the process rules 178 and the user information 176 so that users with titles or users associated with departments that match those mentioned in the process rules 178 are selected as responsible parties at 810. The priorities can be set at 812 using at least the date entities in comparison with a current system time to identify urgency.”).
Regarding claim 6, the method of claim 1, wherein the plurality of first classification codes and the plurality of second classification codes comprises at least two of a title, a section heading, a section, a sub-section heading, and a sub-section (Kapadia [0117]: As further described above, the first file and/or second files can include or be associated with data associated with media content and can comprise words, text, data, and so on, associated with a document or other media content including audio, video, digital images, etc. As described, data associated with media content also include a word, words, sentences, paragraphs, sections, headings, titles, and/or any section of a media content (e.g., digital content, video, audio, text, and similar content).).
Regarding claim 7, the method of claim 1, wherein the first white space and the second white space comprises one or more characters representing at least one of a horizontal space and a vertical space in a typography of the first regulatory document and the second regulatory document (Kapadia [0084]: The system 300 can further comprise a scanning component 304 that can be configured to one or more of receive a scanned document image, recognize data associated with the scanned document with an optical recognition algorithm, such as optical character recognition or a like pattern recognition engine for recognizes characters, numbers, and/or images. The scanning component 304 can employ the analyzed data as the first file or one of the one or more second files, described above. The data associated with the scanned document can be employed to further facilitate search, review, compare, modify, replacement, and/or merge of data associated with media content by system 300.).
Regarding claim 8, the method of claim 1 further comprising: 
transmitting (Kapadia [0145]: storing of data, processing of data, transmitting data to computing objects or devices), using the communication device, the plurality of first portions, the plurality of first classification codes associated with the plurality of first portions, the plurality of second portions, and the plurality of second classification codes associated with the plurality of second portions to the at least one device (Kapadia [0128]:  In a further non-limiting aspect, exemplary methods 1700 can comprise generating one or more of a redlined file comprising annotations that indicate the subset of the set of differences (e.g., those changes or differences between the first file and the one or more second files) and/or a clean file without the annotations.); 
receiving, using the communication device, at least one feedback associated with at least one of at least one first classification code and at least one second classification code from the at least one device, wherein the at least one first classification code is associated with the at least one first portion of the plurality of first portions and the at least one second classification code is associated with at least one second portion of the plurality of second portions (Kapadia [0062]: In still further non-limiting aspects, presentation component 122 can be further configured to display detailed revision information associated with the individual difference in the list of the set of differences, for example, in response to receipt of an indication of interest via the user interface. For instance, review component 102 can be operable to receive user input (e.g., user input associated with mouse, keyboard, touch screen, and/or other human interface devices, etc.), such as, for example, mousing over or clicking on an individual difference in the list of the set of differences to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content of the first and second files. In response thereto, presentation component 122 can display detailed revision information associated with the individual difference. In another example, such detailed revision information can include, but is not limited to, additions, deletions, revisions, and/or comments associate with the individual difference); and 
modifying, using the processing device, the at least one of the at least one first classification code of the at least one first portion and the at least one second classification code of the at least one second portion based on the at least one feedback, wherein the comparing of the plurality of first classification codes with the plurality of second classification codes is further based on the modifying (Kapadia [0052]: In addition, each set of data associated with media content that is presented, all of one or more of the sets of sets of data associated with media content, and/or portions thereof can be parsed by the review component 102 to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content. Likewise, the review component 102 is operable to efficiently and selectively modify (e.g., efficient and selective search-and-replace) any of a number of the further sets of data associated with media content.).
Regarding claim 9, the method of claim 1 further comprising: 
receiving, using the communication device, a plurality of regulatory document corpus from a plurality of document source devices; analyzing, using the processing device, the plurality of regulatory document corpus; generating, using the processing device, a plurality of first classifier models based on the analyzing of the plurality of regulatory document corpus; and storing, using the storage device, the plurality of first classifier models (Murugappan [0020]: The plurality of ML models that are used to process the received regulatory text document include a topic extraction model, feature selection models, an entity identification model and a section classification model. Each of the plurality of ML models is trained on data from the domain-specific regulatory text corpus to automatically carry out the corresponding function via analyzing the received domain-specific document. The topic extraction model automatically extracts topics from the received domain-specific document with regulatory text and identifies documents from the regulatory text corpus that are relevant to the received domain-specific document. In an example, the topics can include certain keywords. The relevant documents can be compared with the domain-specific document to track the similarities and differences between prior regulations and the newer regulations. The entity identification model is used to analyze the domain-specific document and outputs entities/keywords (nouns) from the received domain-specific document. In addition, the entities thus extracted can be classified into one or more of a plurality of categories. In an example, the categories can depend on the domain to which the regulatory text in document pertains.).
Regarding claim 10, the method of claim 9 further comprising identifying, using the processing device, the first classifier model of the plurality of first classifier models based on the first structure of the first regulatory document and the second structure of the second regulatory document, wherein the classifying of the plurality of first portions using the first classifier model into the plurality of first classification codes and the classifying of the plurality of second portions and using the first classifier model into the plurality of second classification codes is further based on the identifying of the first classifier model (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.).
Regarding claim 11, Murugappan teaches, a system for facilitating determination of differences between a pair of regulatory documents, the system comprising: 
a communication device configured for (Murugappan [0024]: various communication channels): 
receiving a first regulatory document from at least one device, wherein the first regulatory document is associated with a first structure, wherein the first structure comprises a first layout of content of the first regulatory document, wherein the first layout comprises at least one of a first indent and a first white space associated with portions of the first regulatory document, wherein the first regulatory document is associated with a source format (Murugappan [Abstract]: The regulatory text corpus includes documents pertaining to a specific domain corresponding to a received domain-specific regulatory text document. Various trained machine learning (ML) models are used to extract topics, identify entities from the new regulatory document and to classify portions of the domain-specific regulatory text document into one of a plurality of predetermined sections. The information in the new regulatory document is therefore converted into machine consumable form which can facilitate automatic execution of downstream processes such as identification of actions needed to implement the regulations and robotic process automation (RPA).); 
receiving a second regulatory document from the at least one device, wherein the second regulatory document is associated with a second structure, wherein the second structure comprises a second layout of content of the second regulatory document, wherein the second layout comprises at least one of a second indent and a second white space associated with portions of the second regulatory document, wherein the second regulatory document is associated with the source format (Murugappan [0023]: The data processing system thus converts information from complex regulatory documents into output that enables automatic execution of processes. The regulatory/reporting requirements in extensible markup language (XML) or in existing text format or other machine readable formats can be read and the reporting rules in noun and verb concepts can be mapped to a process data schema through natural language processing (NLP) and sematic modelling techniques.); and 
transmitting a combined annotated regulatory document to the at least one device (Murugappan [0036]: The actions 174 thus determined can be conveyed to the users by an alert generator 172 that generates and transmits alerts via emails, text messages, etc., to the users. The action processor 170 can access the user information 176 related to the user roles associated with the actions 174 to be executed in addition to the contact information of the users associated with the user roles. The actions 174 can each be associated with a priority that is indicative of one or more of the time period in which each action is to be completed. An action board customized to a particular user forms a part of the regulatory dashboard 182 and serves to display the actions 174 required by the domain-specific document 150 to the particular user in near real-time.); 
a processing device communicatively coupled with the communication device, wherein the processing device is configured for: converting the first regulatory document and the second regulatory document from the source format to a preferred format (Murugappan [0028]: The data processing system 100 extracts data from regulatory textual documents and automatically converts the textual data into an output 160 that can include one or more of topics, entities, process rules, requirements and definitions that can be consumed by the downstream processes for further implementations such as RPA. In an example, the data processing system 100 can be configured for processing textual input associated with a specific domain such as but not limited to, healthcare regulations, finance regulations or banking regulations, etc.);
analyzing the first regulatory document and the second regulatory document of the preferred format based on the converting (Murugappan [0037]: As mentioned above, the data processing system 100 is being trained for analyzing document associated with a specific domain and accordingly, the various models employed are also trained on that particular domain-specific training data to improve accuracy of the predictions.);
identifying a plurality of first portions of the first regulatory document and a plurality of second portions of the second regulatory document based on the analyzing (Murugappan [0047]: FIG. 7 shows a flowchart 700 that details an example method of analyzing a regulatory document to classify the document into sections portions of a received regulatory document in accordance with the examples disclosed herein. The method begins at 702 wherein the regulatory text corpus 190 is accessed. The regulatory text corpus 190 stores thereon, the feature training data 294 and the section training data 298 which include documents that are analyzed and marked up by a SME with distinct linguistic features and domain-specific sections for training the ML models for feature selection and section classification. It can be appreciated that generally training of the various ML models described herein also involves testing wherein a portion of the training data is used to train the ML models while another portion of the training data or other test data is used to test the ML models.);
classifying the plurality of first portions into a plurality of first classification codes using a first classifier model and the plurality of second portions into a plurality of second classification codes using the first classifier model based on the identifying, wherein the classifying of the plurality of first portions is based on the at least one of the first indent and the first white space of the plurality of first portions, wherein the classifying of the plurality of second portions is based on the at least one of the second indent and the second white space of the plurality of second portions (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.); 
comparing (Murugappan [0050]: “New clauses with respect to a base regulation can also be identified via text comparison techniques between two documents.”) the plurality of first classification codes associated with the plurality of first portions with the plurality of second classification codes associated with the plurality of second portions based on the classifying (Murugappan [0049]: “The tasks can be identified at 806 using language processing techniques such as string comparisons, POS tagging, etc. For example, one or more sections corresponding to requirements sections and the topics that include one or more verbs can be identified based on the POS tagging and string comparison or context matching techniques can be employed to compare the verbs under the requirements section(s) from the domain-specific document 150 with the verbs in the process rules 178. Similarly, the user information 176 is accessed at 808 and the responsible parties such as one or more of users or the corresponding departments, teams for executing the actions are identified at 810 using string comparisons and entity processing between the process rules 178 and the user information 176 so that users with titles or users associated with departments that match those mentioned in the process rules 178 are selected as responsible parties at 810. The priorities can be set at 812 using at least the date entities in comparison with a current system time to identify urgency.”); 
Murugappan does not clearly teach, determining at least one change associated with at least one first portion of the plurality of first portions based on the comparing; associating the at least one change to the at least one first portion based on the determining; and However, Kapadia [0057] teaches, “In a further non-limiting aspect, parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) that can be associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents).”
generating the combined annotated regulatory document based on the associating (Kapadia [0068]: Accordingly, in various non-limiting embodiments, output component 124 can be configured to generate the one or more new files as one or more of a redlined file comprising annotations that indicate the subset of the set of differences (e.g., those changes or differences between the first file and the one or more second files) and/or a clean file without the annotations.); and 
a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the combined annotated regulatory document (Kapadia [0145]: storing of data, processing of data, transmitting data to computing objects or devices). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Murugappan et al. to the Kapadia’s system by adding the feature of changes to documents. The references (Murugappan and Kapadia) teach features that are analogous art and they are directed to the same field of endeavor, such as documents. Ordinary skilled artisan would have been motivated to do so to provide Murugappan’s system with enhanced documents. (See Kapadia [Abstract], [0003-0006], [0057], [00128]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 12, the system of claim 11, wherein the at least one change comprises a modification in the content of the first regulatory document in relation to the second regulatory document, wherein the modification comprises at least one of an addition and a deletion of a new portion from the first regulatory document (Kapadia [0055]:  In another example, the differences between the first file and the second files (e.g., the differences between the base document and the number of other documents) can comprise any of a number of revisions, deletions, additions, and/or comments associated with the data associated with media content (e.g., data of the first file, data of the base document, etc.).). 
Regarding claim 13, the system of claim 11, wherein the associating comprises establishing a relationship of the at least one change with the at least one first portion, wherein the generating of the combined annotated regulatory document is further based on the establishing  (Murugappan [0050]: The related documents 902 are identified with a certain confidence level. Various details of the related documents such as the file name 906, the top keywords 908, the topic score 912, links for content downloading 914 and the summarized content 916 are included in the GUI 900. The related documents 902 can be arranged in a descending order of their topic scores 912. Similar regulatory documents from the regulatory text corpus 190 can be used for predicting the relationships between the regulations with confidence level for a given input regulatory document. For example, the GUI 900 shows the confidence levels between a received input document and the various Foreign Account Tax Compliance Act (FATCA) regulation documents. The data processing system 100 can be employed for analyzing a new regulatory document for a new jurisdiction and to identify relationships between the documents and similarities between the regulations and commonalities. Such similarities can be used to identify patterns in regulations issued in different jurisdictions across the globe. New clauses with respect to a base regulation can also be identified via text comparison techniques between two documents.). 
Regarding claim 14, the system of claim 11, wherein the processing device is further configured for: 
identifying at least one second portion of the plurality of second portions associated with the at least one change based on the associating; and integrating the at least one second portion with the at least one first portion based on the identifying of the at least one second portion, wherein the generating of the combined annotated regulatory document is further based on the integrating  (Kapadia [0057]: “In a further non-limiting aspect, parsing component 120 can be configured to determine the set of differences, for example, based on a predetermined value of a change threshold (e.g., a paragraph change threshold, a sentence change threshold, a section change threshold, etc.) that can be associated with a degree of difference between a portion of the first file and a corresponding portion of one of the second files. For instance, a first portion of a first document (e.g., data of the first file, data of the base document, etc.) can be determined by parsing component 120 to relate to, or be associated with, a second portion of a set of second documents, and, according to the predetermined value of a change threshold, can be determined to be a difference between the first document and one or more of the second documents (e.g., a difference between the base document and a number of the other documents).”).
Regarding claim 15, the system of claim 11, wherein the processing device is further configured for: 
classifying the plurality of first portions into a plurality of secondary first classification codes using a second classifier model and the plurality of second portions into a plurality of secondary second classification codes using the second classifier model based on the identifying, wherein the plurality of secondary first classification codes and the plurality of secondary second classification codes comprises at least one of rights, violations, obligations, liabilities, exceptions, constraints, penalties, and respondents (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.); and 
comparing the plurality of secondary first classification codes associated with the plurality of first portions with the plurality of secondary second classification codes associated with the plurality of second portions based on the classifying of the plurality of first portions into the plurality of secondary first classification codes and the plurality of second portions into the plurality of secondary second classification codes, wherein the determining of the at least one change associated with the at least one first portion of the plurality of first portions is further based on the comparing the plurality of secondary first classification codes with the plurality of secondary second classification codes (Murugappan [0049]: “The tasks can be identified at 806 using language processing techniques such as string comparisons, POS tagging, etc. For example, one or more sections corresponding to requirements sections and the topics that include one or more verbs can be identified based on the POS tagging and string comparison or context matching techniques can be employed to compare the verbs under the requirements section(s) from the domain-specific document 150 with the verbs in the process rules 178. Similarly, the user information 176 is accessed at 808 and the responsible parties such as one or more of users or the corresponding departments, teams for executing the actions are identified at 810 using string comparisons and entity processing between the process rules 178 and the user information 176 so that users with titles or users associated with departments that match those mentioned in the process rules 178 are selected as responsible parties at 810. The priorities can be set at 812 using at least the date entities in comparison with a current system time to identify urgency.”). 
Regarding claim 16, the system of claim 11, wherein the plurality of first classification codes and the plurality of second classification codes comprises at least two of a title, a section heading, a section, a sub-section heading, and a sub-section (Kapadia [0117]: As further described above, the first file and/or second files can include or be associated with data associated with media content and can comprise words, text, data, and so on, associated with a document or other media content including audio, video, digital images, etc. As described, data associated with media content also include a word, words, sentences, paragraphs, sections, headings, titles, and/or any section of a media content (e.g., digital content, video, audio, text, and similar content).).
Regarding claim 17, the system of claim 11, wherein the first white space and the second white space comprises one or more characters representing at least one of a horizontal space and a vertical space in a typography of the first regulatory document and the second regulatory document (Kapadia [0084]: The system 300 can further comprise a scanning component 304 that can be configured to one or more of receive a scanned document image, recognize data associated with the scanned document with an optical recognition algorithm, such as optical character recognition or a like pattern recognition engine for recognizes characters, numbers, and/or images. The scanning component 304 can employ the analyzed data as the first file or one of the one or more second files, described above. The data associated with the scanned document can be employed to further facilitate search, review, compare, modify, replacement, and/or merge of data associated with media content by system 300.).
Regarding claim 18, the system of claim 11, wherein the communication device is further configured for:
transmitting (Kapadia [0145]: storing of data, processing of data, transmitting data to computing objects or devices) the plurality of first portions, the plurality of first classification codes associated with the plurality of first portions, the plurality of second portions, and the plurality of second classification codes associated with the plurality of second portions to the at least one device (Kapadia [0128]:  In a further non-limiting aspect, exemplary methods 1700 can comprise generating one or more of a redlined file comprising annotations that indicate the subset of the set of differences (e.g., those changes or differences between the first file and the one or more second files) and/or a clean file without the annotations.); and
receiving at least one feedback associated with at least one of at least one first classification code and at least one second classification code from the at least one device, wherein the at least one first classification code is associated with at least one first portion of the plurality of first portions and the at least one second classification code is associated with at least one second portion of the plurality of second portions (Kapadia [0062]: In still further non-limiting aspects, presentation component 122 can be further configured to display detailed revision information associated with the individual difference in the list of the set of differences, for example, in response to receipt of an indication of interest via the user interface. For instance, review component 102 can be operable to receive user input (e.g., user input associated with mouse, keyboard, touch screen, and/or other human interface devices, etc.), such as, for example, mousing over or clicking on an individual difference in the list of the set of differences to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content of the first and second files. In response thereto, presentation component 122 can display detailed revision information associated with the individual difference. In another example, such detailed revision information can include, but is not limited to, additions, deletions, revisions, and/or comments associate with the individual difference), 
wherein the processing device is further configured for modifying the at least one of the at least one first classification code of the at least one first portion and the at least one second classification code of the at least one second portion based on the at least one feedback, wherein the comparing of the plurality of first classification codes with the plurality of second classification codes is further based on the modifying (Kapadia [0052]: In addition, each set of data associated with media content that is presented, all of one or more of the sets of sets of data associated with media content, and/or portions thereof can be parsed by the review component 102 to facilitate search, review, comparison, modification, replacement, and/or merging of data associated with media content. Likewise, the review component 102 is operable to efficiently and selectively modify (e.g., efficient and selective search-and-replace) any of a number of the further sets of data associated with media content.).
Regarding claim 19, the system of claim 11, wherein the communication device is further configured for receiving a plurality of regulatory document corpus from a plurality of document source devices, wherein the processing device is further configured for: analyzing the plurality of regulatory document corpus; and generating a plurality of first classifier models based on the analyzing of the plurality of regulatory document corpus, wherein the storage device is further configured for storing the plurality of first classifier models (Murugappan [0020]: The plurality of ML models that are used to process the received regulatory text document include a topic extraction model, feature selection models, an entity identification model and a section classification model. Each of the plurality of ML models is trained on data from the domain-specific regulatory text corpus to automatically carry out the corresponding function via analyzing the received domain-specific document. The topic extraction model automatically extracts topics from the received domain-specific document with regulatory text and identifies documents from the regulatory text corpus that are relevant to the received domain-specific document. In an example, the topics can include certain keywords. The relevant documents can be compared with the domain-specific document to track the similarities and differences between prior regulations and the newer regulations. The entity identification model is used to analyze the domain-specific document and outputs entities/keywords (nouns) from the received domain-specific document. In addition, the entities thus extracted can be classified into one or more of a plurality of categories. In an example, the categories can depend on the domain to which the regulatory text in document pertains.).
Regarding claim 20, the system of claim 19, wherein the processing device is further configured for identifying the first classifier model of the plurality of first classifier models based on the first structure of the first regulatory document and the second structure of the second regulatory document, wherein the classifying of the plurality of first portions using the first classifier model into the plurality of first classification codes and the classifying of the plurality of second portions and using the first classifier model into the plurality of second classification codes is further based on the identifying of the first classifier model (Murugappan [0053]: FIG. 11 shows a section classification GUI 1100 which displays the various portions of a domain-specific regulatory text document that were extracted and classified by the section identifier 140 in accordance with the examples disclosed herein. The various portions 1102 are classified into one of the sections or targets 1104 which include rules, definitions, requirements, etc. Each portion classification into one of the sections is associated a certain confidence 1106. Thus, for each portion, the section identifier 140 or more particularly, the MNB classification-based model 236 obtains a confidence level against the various predetermined sections and the section with the highest confidence level is selected for classifying that portion. The number of sections identified can be extended further based on inputs from a user. For example, classification of sections 3 and 4 as rules and confidence levels 1108, 1110 associated with the classifications are also displayed.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Snow, US 2018/0285970, Due Dilligence in Mortgage Documents
Bussapatnam, US 2018/0137107, Facilitating mapping of control policies to regulatory documents
Maitra, US 2017/0161366, Scoring Documents
Teerlink, US 2012/0246171, Positional Relationships between groups of files
Baltus, US 2005/0138540, Systems and Methods for user-specific document change highlighting
Schmidt, US 9,378,205, System and Method for managing and sharing pharmaceutical clinical trial regulatory documents
Straus, US 8,209,278, Computer Editing System for common textual patterns in legal documents

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154




/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154